DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13 lines 13-14, it is unclear if the recitation “a main vehicle hydraulic system” is intended to reference the previously recited main vehicle hydraulic system (cl. 10 lines 12-13), or another main vehicle hydraulic system.
Claims 14-16 and 21 are rejected due to their dependence upon claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,897,253 to Delp et al.
Re-claim 1, Delp et al. disclose an axle cooling system for a vehicle, comprising: a first axle closed-loop hydraulic circuit 330 (front circuit 312, see column 6 line 47) passes through a first axle assembly; a second axle closed-loop hydraulic circuit 360 (middle axle 342, see column 6 line 48) passes through a second axle assembly; a first pump 324 circulates axle oil through the first axle closed-loop hydraulic circuit 330; a second pump 354 circulates axle oil through the second axle closed-loop hydraulic circuit 360; a first temperature sensor 314 monitors a first axle temperature of the first axle assembly; and a second temperature sensor 344 monitors a second axle temperature of the second axle assembly; the first pump and the second pump are independently controlled from one another to circulate axle oil through the corresponding first axle closed-loop hydraulic circuit 330 or second axle closed-loop hydraulic circuit 360, neither the first axle closed-loop hydraulic circuit 330 nor the second axle closed-loop hydraulic circuit 360 shares hydraulic fluid with a main vehicle hydraulic circuit.   Delp et al. disclose in column 8 lines 56-65 that each axle can have independent control with separate on/off valves and thus independently controlled hydraulic motors that operate the pumps.  Each circuit 330 and 360 is closed, and as such is interpreted as not sharing fluid with any other circuit, including fluid from either inputs 304 or 306.

Re-claim 3, a first axle oil filter 334 filters the axle oil as it circulates through the first axle closed-loop hydraulic circuit 330; a second axle oil filter 364 filters the axle oil as it circulates through the second axle closed-loop hydraulic circuit 360; a first bypass circuit 336 monitors a first hydraulic pressure in the first axle closed-loop hydraulic circuit between the first pump and the first axle oil filter; a second bypass circuit 366 monitors a second hydraulic pressure in the second axle closed-loop hydraulic circuit between the second pump and the second axle oil filter; when the first or second hydraulic pressure is less than a pressure threshold, the axle oil circulates through the corresponding first or second axle oil filter.  A sufficient pressure level is needed to switch the bypass circuit to a flow through condition, see figure 3.
Re-claim 4, when the first or second hydraulic pressure is at or above the pressure threshold, the first or second axle oil bypasses the corresponding first or second axle oil filter.  The pressure threshold is set by a spring, see also column 8 lines 9-15.
Re-claim 6, the vehicle further comprises a third axle 372; and the temperature controlled axle cooling system further comprises: a third axle closed-loop hydraulic circuit 390 that passes through the third axle, the third axle closed-loop hydraulic circuit is a separate closed-loop hydraulic system (see figure 3), the third axle closed-loop hydraulic circuit 390 does not share hydraulic fluid with the main vehicle hydraulic system (as part of hydraulic motors 322/352); a third pump 356 circulates axle oil through the third axle hydraulic circuit; a third axle oil cooler 
Re-claim 17, Delp et al. teach a method for controlling an axle cooling system for a vehicle, comprising: providing a first axle assembly (front axle), a first pump324 that selectively  provides fluid flow through a first axle closed-loop hydraulic circuit 330, a second axle assembly (middle axle), a second pump 354 that selectively provides fluid flow through a second axle closed-loop hydraulic circuit 360, and a controller 302 in communication with a first temperature sensor 314 that identifies a first axle temperature and a second temperature sensor 344 that identifies a second axle temperature, neither the first axle closed-loop hydraulic circuit 330 nor the second axle closed-loop hydraulic circuit 360 shares hydraulic fluid with a main vehicle hydraulic system (as both are closed circuits with no communication with circuits of inputs 304 and 306); monitoring, with the controller, the first temperature sensor to identify the first axle temperature; 5monitoring, with the controller, the second temperature sensor to identify the second axle temperature; comparing the first and second axle temperature to a temperature threshold; and initiating a cooling response, with the controller, in either of the first axle assembly or the second axle assembly when the corresponding first or second axle temperature is above a temperature threshold; wherein, when the first axle temperature is above the temperature threshold and the second axle temperature is below the temperature threshold, the cooling response is initiated in the first axle closed-loop hydraulic circuit and the cooling response is not initiated in the second axle closed-loop hydraulic circuit.  Column 7 lines 40-46 discloses the method of operation, as the controller acts to operate an on/off valve to then operate a pump and the flow of coolant.  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 7-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delp et al. in view of US 6,374,950 to Takeno.
Re-claim 7, Delp et al. fail to teach the pumps powered by electric motors, but rather use hydraulic motors.  The motors achieve the same result, that being the operation of the pump, the choice of which is left to the artisan.  
Takeno teaches an electric motor that operates a lubrication, and as such, a cooling fluid pump.  The use of electric motors to operate the pump reduces the need for additional fluid lines associated with hydraulic motors, and as such reduces the weight of the system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply replaced the hydraulic motors of Delp et al. with electric motors of the type taught by Takeno, as this would have reduced the systems complexity and weight.
Re-claims 8 and 9, Delp et al. teach the operation of the motors as a function of the sensed temperature.  Delp et al. as modified by Takeno, wherein the hydraulic motors are replaced with electric motors, would have operated in a similar fashion, such as when the temperature indicates an excessive axle temperature, then that electric motor associated with that axle would have been operated.
Re-claim 10, Delp et al. teach a system for cooling brakes of a vehicle (as stated in the instant specification, the placement of brakes within an axle is known, see paragraph 28) 
However, Delp et al. fail to teach the first motor coupled to the first pump is an electric motor.  Takeno teaches an electric motor that operates a lubrication, and as such, a cooling fluid pump.  The use of electric motors to operate the pump reduces the need for additional fluid lines associated with hydraulic motors, and as such reduces the weight of the system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply replaced the first hydraulic motor of Delp et al. with electric motor of the type taught by Takeno, as this would have reduced the systems complexity and weight.
Re-claim 11, Takeno teaches the use of an inverter to provide electrical power to the electric motor (see figure 4).  This provides for a motor speed control and thus discharge rate of the pump, see column 4 lines 30-39.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having used an electric motor to power the pump of Delp et al. to have further provided an inverter for providing electric 
Re-claim 12, Delp et al. teaches disengaging the first motor when the first temperature sensor identifies the axle temperature is below the high temperature threshold.  This disengagement would have been extended to the electric motor that replaces the hydraulic motor.
Re-claim 13, Delp et al. further teaches a second axle assembly 342 having a second axle closed-loop hydraulic circuit 360; a second brake assembly positioned at least partially within the second axle assembly (as previously stated, the use of brake assemblies with vehicles and positioned at least partially within the axle is common, see paragraph 28); a second pump 354 selectively circulates axle oil through the second axle closed-loop hydraulic circuit; a second motor 352 is coupled to the second pump to selectively engage the second pump; a second temperature sensor 344 identifies an axle temperature of the second axle assembly; the controller 302 selectively engages the second motor when the second temperature sensor identifies that the axle temperature of the second axle assembly is above the high temperature threshold; the second axle closed-loop circuit does not share hydraulic fluid with the main vehicle hydraulic system.
However, Delp et al. fail to teach the second motor coupled to the first pump is an electric motor.  Takeno teaches an electric motor that operates a lubrication, and as such, a cooling fluid pump.  The use of electric motors to operate the pump reduces the need for additional fluid lines associated with hydraulic motors, and as such reduces the weight of the system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply replaced the second hydraulic motor of Delp et al. with electric motor of the type taught by Takeno, as this would have reduced the systems complexity and weight.

Re-claim 15, Delp et al. further teach a third axle assembly 372 having a third axle closed-loop hydraulic circuit 390; a third brake assembly positioned at least partially within the third axle assembly (as previously stated, the use of brake assemblies with vehicles and positioned at least partially within the axle is common, see paragraph 28); a third pump 356 selectively circulates axle oil through the third axle closed-loop hydraulic circuit; a third temperature sensor 374 identifies an axle temperature of the third axle assembly; the controller may selectively engages the third pump when the third temperature sensor identifies that the axle temperature of the third axle assembly is above the high temperature threshold (see column 8 lines 57-65).  However, Delp et al. fail to teach a third electric motor coupled to the third pump to selectively engage the third pump.
Takeno teaches an electric motor that operates a lubrication, and as such, a cooling fluid pump.  The use of electric motors to operate the pump reduces the need for additional fluid lines associated with hydraulic motors, and as such reduces the weight of the system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply replaced the third hydraulic motor of Delp et al. with electric 
Re-claim 16, the controller 302 independently powers any one or more of the first electric motor, the second electric motor, or the third electric motor when the corresponding first temperature sensor, second temperature sensor, or third temperature sensor indicate the axle temperature of the corresponding first axle assembly, second axle assembly, or third axle assembly is above the high temperature threshold.  As stated previously, Delp et al. teaches the individual operation of each circuit, as well as each hydraulic motor.  Replacing the hydraulic motors with electric motors would not have changed this mode of operation.
Re-claim 18, Delp et al. teaches initiating a cooling response step comprises providing instructions from the controller to power the corresponding first or second motor to provide fluid flow through the corresponding first axle closed-loop hydraulic circuit 330 or second axle closed-loop hydraulic circuit 360.  However, Delp et al. teaches the use of hydraulic motors to operate the pumps rather than electric motors, and thus fails to teach providing a first electric motor coupled to the first pump and a second electric motor coupled to the second pump.  
Takeno teaches an electric motor that operates a lubrication, and as such, a cooling fluid pump.  The use of electric motors to operate the pump reduces the need for additional fluid lines associated with hydraulic motors, and as such reduces the weight of the system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply replaced the first and second hydraulic motors of Delp et al. with electric motors of the type taught by Takeno, as this would have reduced the systems complexity and weight.

Re-claim 21, Delp et al. teach in column 8 lines 56-65 that each axle can have independent control with separate on/off valves and thus independently controlled hydraulic motors that operate the pumps and thus independently control axle flow in each of the first axle closed-loop hydraulic circuit 330, the second axle closed-loop hydraulic circuit 360, and the third axle closed-loop hydraulic circuit 390.
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive.  The remarks regarding the cooling circuit input 304 have been considered.  However, it is noted that the input 304 is intended to drive hydraulic motor 322 which in turn operates pump 324, and is not used to cool the front axle.  At no point does fluid from input 304 reach or mix with the cooling circuit 330.  As noted above, Delp et al. specifically disclose that cooling circuits 330, 360 and 390 are closed.  A closed circuit implies the circuit is sealed from any other circuit.  As such the remarks regarding the closed-loop circuits and input 304 fail to .
The remarks regarding the rejection of claims 7-9 have been considered.  It is the position of the Office that replacing a hydraulic motor with an electric motor is well within the skill of an ordinary person in the art.  Electric motors are commonplace within the industry, as are hydraulic motors.  In addition, an electric motor would have eliminated the need for additional hydraulic piping and valves, thus potentially reducing costs of the system as well weight.  As such a reasonable expectation of success would have been expected.  The rejection is thus maintained.  
The rejection of claims 10-16, 18, and 19 are maintained, as no additional remarks were submitted regarding the patentability of the claims over the cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
January 26, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657